DETAILED ACTION
This is in response to the Patent Application filed on 2/27/2020 wherein claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 11/22/2021 is acknowledged.
During a telephone conversation with John Siragusa on 2/2/2022 a provisional election was made without traverse to prosecute the invention of Species A (Figures 2-3), claims 1-3, 5-6, 9-13, and 15-16.  Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 4, 7-8, 14, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021 and the telephone conversation held on 2/2/2022.

Claim Objections
Claims 2, 6, 12, and 16 are objected to because of the following informalities: 
“the first fuel pump” (Claim 2, line 1 and Claim 12, line 1) is believed to be in error for - - the primary fuel pump - -;
“the secondary fuel pump” (Claim 2, lines 1-2 and Claim 12, lines 1-2) is believed to be in error for - - the secondary fuel pump - -; and 
“the primary mechanical fuel pump” (Claim 6, line 6 and Claim 16, line 6) is believed to be in error for - - the primary fuel pump - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first pump" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second pump” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected for the same reasons above based on its dependency to claim 2.
Claim 6 recites the limitation "the primary mechanical pump" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first pump" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second pump” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected for the same reasons above based on its dependency to claim 12.
Claim 16 recites the limitation "the primary mechanical pump" in line 6. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader et al. (US 2012/0266600).
Regarding Independent Claim 1, Bader teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising:
an accessory gearbox driven (AGB) by a mechanical link to the gas turbine engine (the high pressure shaft of the engine; Paragraph 0025);
a primary fuel pump (18b) providing a first fuel flow (40b) during engine operation (Paragraph 0041);
a secondary fuel pump (18a) providing a second fuel flow (40a), wherein the primary fuel pump (18b) and the secondary fuel pump (18a) are driven by an output of the accessory gearbox (AGB; see Figure 1, Paragraph 0002 and Paragraph 0025).
Regarding Claim 2, Bader teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) wherein the first fuel pump (18b) and the second fuel pump (18a) both receive fuel flow (from 12) from a common inlet passage (20) and both the first fuel pump (18b) and the second fuel pump (18a) communicate the corresponding one of the first fuel flow (40b) and the second fuel flow (40a) to a common outlet passage (when the actuator 200 is in a first position in which the outlets 40a and 40b of the two pumps are in communication with each other so as to combine their flows in order to 
Regarding Claim 5, Bader teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) including a first pressure relief valve (at 200) for switching the primary fuel pump (18b) and the secondary fuel pump (18a) between a series arrangement (when actuator is in a second position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by both the primary and secondary fuel pumps (18b and 18a, via 42; see Figure 1 and Paragraphs 0026-0028) and a parallel arrangement (when the actuator is in a first position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by the primary fuel pump (18b) and the secondary fuel flow (40a) is provided by the secondary fuel pump (18a).
Regarding Claim 9, Bader teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) wherein a flow capacity of the primary fuel pump (18b) and the secondary fuel pump (18a) are different (see Paragraph 0024 and claim 11).

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuter (US 2012/0234015).
Regarding Independent Claim 1, Reuter teaches (Figures 1-2B) a fuel system (10) for a gas turbine engine (Paragraph 0008) comprising:
an accessory gearbox driven by a mechanical link to the gas turbine engine (Paragraphs 0003 and 0020);
a primary fuel pump (30) providing a first fuel flow (the fuel flow through 12i and 12h; see Figure 1) during engine operation (Paragraph 0022);
a secondary fuel pump (20) providing a second fuel flow (the fuel flow through 12c; see Figure 1), wherein the primary fuel pump (30) and the secondary fuel pump (20) are driven by an output of the accessory gearbox (see Paragraphs 0003 and 0020).
Regarding Claim 2, Reuter teaches the invention as claimed and as discussed above. Reuter further teaches (Figures 1-2B) wherein the first fuel pump (30) and the second fuel pump (20) both receive fuel flow (see Figure 1) from a common inlet passage (12a) and both the first fuel pump (30) and 
Regarding Claim 5, Reuter teaches the invention as claimed and as discussed above. Reuter further teaches (Figures 1-2B) including a first pressure relief valve (at 24) for switching the primary fuel pump (30) and the secondary fuel pump (20) between a series arrangement (when 24 allows fuel to flow through 36; see Figure 1 and Paragraphs 0023 and 0025) where the first fuel flow (the flow through 12i and 12h; see Figure 1) is provided by both (due to loop 36) the primary and secondary fuel pumps (20, 30; see Figure 1 and Paragraphs 0023 and 0025) and a parallel arrangement (when window 24B is closed and fuel from pump 30 flows through 12i, 12j and is combined with fuel flow through 12c; see Figure 1 and Paragraph 0022) where the first fuel flow (the fuel flow through 12i and 12h) is provided by the primary fuel pump (30) and the secondary fuel flow (the fuel flow through 12c) is provided by the secondary fuel pump (20).
Regarding Claim 6, Reuter teaches the invention as claimed and as discussed above. Reuter further teaches (Figures 1-2B) wherein the first pressure relief valve (at 24) is disposed between (due to the loop 36 in the fuel flow system; see Figure 1) an outlet of the primary fuel pump (30) and an inlet (at 12b) of the secondary fuel pump (20), wherein the first pressure relief valve (at 24) opens (via 24b) to communicate fuel from the primary fuel pump (30) to the secondary fuel pump (20) to provide the first fuel flow in a first operating condition (at the cruise condition; see Paragraph 0023) and the first pressure relief valve (24) closes such that the secondary fuel pump (20) provides the second fuel flow (12c) in parallel with the first fuel flow (via 12i, 12j; see Figure 1) provided by the primary mechanical fuel pump (30) to a common fuel passage (at 12k) in a second operating condition (at high flow conditions, such as takeoff; see Paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 2012/0266600) in view of Mueller et al. (US 2016/0084272).
Regarding Claim 3, Bader teaches the invention as claimed and as discussed above. Bader further teaches (Figure 1) a control valve (200) downstream of the secondary fuel pump (18a), the control valve (200) controlling communication (see Paragraph 0026) from the secondary fuel pump (18a). Bader does not teach a control valve upstream of the secondary fuel pump, the control valve upstream of the secondary fuel pump controlling communication of fuel to the secondary fuel pump.
Mueller teaches (Figures 1-6) a control valve (114) upstream of a fuel pump (106) which controls communication of fuel (see Figures 1-6 and Paragraph 0009) to the fuel pump (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bader to include the control valve upstream of the fuel pump which controls communication of fuel to the fuel pump, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 2012/0266600) in view of Veilleux, JR. (US 2015/0101339).
Regarding Claim 10,
Veilleux teaches (Figures 1-4) a fuel supply system for a gas turbine engine (see Figures 1-4), wherein a flow capacity of the pumps are the same (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bader to have the flow capacity of the pumps be the same, as taught by Veilleux, in order to provide redundancy with the ability to provide enough flow and pressure to operate either system in the event of failure of the other pump (Paragraph 0029).
It is additionally noted that modification of Bader’s flow capacity of the two pumps to be the same would have been an obvious matter of design choice, since applicant has not disclosed that having the same flow capacity of the primary fuel pump and the secondary fuel pump solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different flow capacities of the primary and secondary fuel pumps. 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Bader et al. (US 2012/0266600).
Regarding Independent Claim 11, Beier teaches (Figures 1-7) a gas turbine engine (1) comprising:
a fan (4) rotatable within a fan nacelle (see Figures 1-2);
a core engine (5) including a compressor (6) communicating compressed air to a combustor (7) where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine (8; see Paragraph 0035 and Figures 1-2);
an accessory gearbox (9, 20; see Figures 1-2) driven by a mechanical link (12, 13 in Figure 1 and 14, 22 in Figure 2) to the turbine (8, via 11; see Figures 1-2); and a fuel pumps (26, 27) which are driven by an output of the accessory gearbox (9, 20; see Paragraphs 0045-50 and Figures 3-5). Beier does not teach a primary fuel pump providing a first fuel to the combustor during engine operation and a secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition.
Bader teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising: a primary fuel pump (18b) providing a first fuel flow (40b) to the combustor (at 24) during 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier to include the fuel system having the primary fuel pump providing a first fuel to the combustor during engine operation and the secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition. as taught by Bader, in order to switch between one and two stage configurations without affecting the accuracy with which the flow rate is metered (Paragraph 0007 of Bader).
Regarding Claim 12, Beier in view of Bader teaches the invention as claimed and as discussed above. Beier in view of Bader does not teach, as discussed so far, wherein the first fuel pump and the second fuel pump both receive fuel flow from a common inlet passage and both the first fuel pump and the second fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage.
Bader further teaches (Figure 1) wherein the first fuel pump (18b) and the second fuel pump (18a) both receive fuel flow (from 12) from a common inlet passage (20) and both the first fuel pump (18b) and the second fuel pump (18a) communicate the corresponding one of the first fuel flow (40b) and the second fuel flow (40a) to a common outlet passage (when the actuator 200 is in a first position in which the outlets 40a and 40b of the two pumps are in communication with each other so as to combine their flows in order to deliver high-pressure fuel to the combustion chamber injectors 24; see Paragraph 0026, Paragraph 0037, and Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Bader to include the fuel system having the first fuel pump and the second fuel pump both receive fuel flow from a common inlet passage and both the first fuel pump and the second fuel pump communicate the corresponding one of the first fuel flow and the second 
Regarding Claim 15, Beier in view of Bader teaches the invention as claimed and as discussed above. Beier in view of Bader does not teach, as discussed so far, including a first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump.
Bader teaches (Figure 1) including a first pressure relief valve (at 200) for switching the primary fuel pump (18b) and the secondary fuel pump (18a) between a series arrangement (when actuator is in a second position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by both the primary and secondary fuel pumps (18b and 18a, via 42; see Figure 1 and Paragraphs 0026-0028) and a parallel arrangement (when the actuator is in a first position; see Paragraphs 0026-0028) where the first fuel flow (40b) is provided by the primary fuel pump (18b) and the secondary fuel flow (40a) is provided by the secondary fuel pump (18a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Bader to include the fuel system having the first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump, as taught by Bader, for the same reasons discussed above in claim 11.

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Reuter (US 2012/0234015).
Regarding Independent Claim 11, Beier teaches (Figures 1-7) a gas turbine engine (1) comprising:
a fan (4) rotatable within a fan nacelle (see Figures 1-2);

an accessory gearbox (9, 20; see Figures 1-2) driven by a mechanical link (12, 13 in Figure 1 and 14, 22 in Figure 2) to the turbine (8, via 11; see Figures 1-2); and a fuel pumps (26, 27) which are driven by an output of the accessory gearbox (9, 20; see Paragraphs 0045-50 and Figures 3-5). Beier does not teach a primary fuel pump providing a first fuel to the combustor during engine operation and a secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition.
Reuter teaches (Figure 1) a fuel system (10) for a gas turbine engine (Paragraph 0019) comprising: a primary fuel pump (30) providing a first fuel flow (through 12i and 12h; see Figure 1) to the combustor (Paragraph 0008) during engine operation (Paragraphs 0022-0023) and a secondary fuel pump (20) providing a second fuel flow (through 12c; see Figure 1) to the combustor (Paragraph 0008) during engine operation (Paragraphs 0022-0023) in response to a predefined engine operating condition (at takeoff or cruise; see Paragraphs 0022-0023), wherein the primary fuel pump (30) and the secondary fuel pump (20) are driven by an output of the accessory gearbox (see Paragraphs 0003 and 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier to include the fuel system having the primary fuel pump providing a first fuel to the combustor during engine operation and the secondary fuel pump providing a second fuel flow to the combustor during engine operation in response to a predefined engine operating condition. as taught by Reuter, in order to satisfy both high and low fuel flow conditions (Paragraphs 0022-0023 of Reuter).
Regarding Claim 12, 
Reuter teaches (Figures 1-2B) wherein the first fuel pump (30) and the second fuel pump (20) both receive fuel flow (see Figure 1) from a common inlet passage (12a) and both the first fuel pump (30) and the second fuel pump (20) communicate the corresponding one of the first fuel flow (the fuel flow through 12i and 12h; see Figure 1) and the second fuel flow (the fuel flow through 12c; see Figure 1) to a common outlet passage (12k).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter to include the fuel system having the first fuel pump and the second fuel pump both receive fuel flow from a common inlet passage and both the first fuel pump and the second fuel pump communicate the corresponding one of the first fuel flow and the second fuel flow to a common outlet passage, as taught by Reuter, for the same reasons discussed above in claim 11.
Regarding Claim 15, Beier in view of Reuter teaches the invention as claimed and as discussed above. Beier in view of Reuter does not teach, as discussed so far, including a first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series arrangement where the first fuel flow is provided by both the primary and secondary fuel pumps and a parallel arrangement where the first fuel flow is provided by the primary fuel pump and the secondary fuel flow is provided by the secondary fuel pump.
Reuter further teaches (Figures 1-2B) including a first pressure relief valve (at 24) for switching the primary fuel pump (30) and the secondary fuel pump (20) between a series arrangement (when 24 allows fuel to flow through 36; see Figure 1 and Paragraphs 0023 and 0025) where the first fuel flow (the flow through 12i and 12h; see Figure 1) is provided by both (due to loop 36) the primary and secondary fuel pumps (20, 30; see Figure 1 and Paragraphs 0023 and 0025) and a parallel arrangement (when window 24B is closed and fuel from pump 30 flows through 12i, 12j and is combined with fuel flow through 12c; see Figure 1 and Paragraph 0022) where the first fuel flow (the fuel flow through 12i and 12h) is provided by the primary fuel pump (30) and the secondary fuel flow (the fuel flow through 12c) is provided by the secondary fuel pump (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter to include the fuel system having the first pressure relief valve for switching the primary fuel pump and the secondary fuel pump between a series 
Regarding Claim 16, Beier in view of Reuter teaches the invention as claimed and as discussed above. Beier in view of Reuter does not teach, as discussed so far, wherein the first pressure relief valve is disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition.
Reuter teaches (Figures 1-2B) wherein the first pressure relief valve (at 24) is disposed between (due to the loop 36 in the fuel flow system; see Figure 1) an outlet of the primary fuel pump (30) and an inlet (at 12b) of the secondary fuel pump (20), the first pressure relief valve (at 24) opens (via 24b) to communicate fuel from the primary fuel pump (30) to the secondary fuel pump (20) to provide the first fuel flow in a first operating condition (at the cruise condition; see Paragraph 0023) and the first pressure relief valve (24) closes such that the secondary fuel pump (20) provides the second fuel flow (12c) in parallel with the first fuel flow (via 12i, 12j; see Figure 1) provided by the primary mechanical fuel pump (30) to a common fuel passage (at 12k) in a second operating condition (at high flow conditions, such as takeoff; see Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Reuter to include the fuel system having the first pressure relief valve being disposed between an outlet of the primary fuel pump and an inlet of the secondary fuel pump, the first pressure relief valve opens to communicate fuel from the primary fuel pump to the secondary fuel pump to provide the first fuel flow in a first operating condition and the first pressure relief valve closes such that the secondary fuel pump provides the second fuel flow in parallel with the first fuel flow provided by the primary mechanical fuel pump to a common fuel passage in a second operating condition, as taught by Reuter, for the same reasons discussed above in claim 11.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 2014/0026592) in view of Bader et al. (US 2012/0266600) and Mueller et al. (US 2016/0084272).
Regarding Claim 13, Beier in view of Bader teaches the invention as claimed and as discussed above. Beier in view of Bader, as discussed so far, does not teach a first control valve and the second control valve controlling communication of fuel to and from the secondary fuel pump.
Bader teaches (Figure 1) a control valve (200) downstream of the secondary fuel pump (18a), the control valve (200) controlling communication (see Paragraph 0026) from the secondary fuel pump (18a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beier in view of Bader to have the control valve positioned downstream of the secondary pump, wherein the control valve controls communication from the secondary fuel pump, as taught by Bader, for the same reasons discussed above in claim 11. Beier in view of Bader does not teach a control valve upstream of the secondary fuel pump, the control valve upstream of the secondary fuel pump controlling communication of fuel to the secondary fuel pump.
Mueller teaches (Figures 1-6) a control valve (114) upstream of a fuel pump (106) which controls communication of fuel (see Figures 1-6 and Paragraph 0009) to the fuel pump (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bader to include the control valve upstream of the fuel pump which controls communication of fuel to the fuel pump, as taught by Mueller, in order to control operation of the fuel pump in response to a command from the engine control (see Paragraphs 0030-0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yates (US 7,497,083; see PTO-892 notice of references cited) teaches a fuel supply system having two pumps which are configured to switch between a series connection and a parallel connection.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741